UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-26309 INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD. (Exact name of registrant as specified in its charter) Nevada 98-0200471 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4235 Commerce Street Little River, South Carolina (Address of principal executive offices) (Zip Code) (843) 390-2500 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group Emerald Plaza 402 West Broadway Suite 690 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of shares of Common Stock, $0.001 par value, outstanding on May 5, 2010, was 104,906,228 shares. PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Integrated Environmental Technologies, Ltd. Condensed Consolidated Balance Sheets March 31, December 31, Unaudited Audited Assets Current Assets: Cash $ $ Accounts receivable Inventory Prepaid expenses Total current assets Equipment Accumulated depreciation ) ) Total building and equipment $ $ Liabilities and Shareholders' Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued expenses Notes payable - Convertible notes Total current liabilities $ $ Shareholders' Equity (Deficit) Common stock 200,000,000 shares authorized par value $.001, 102,779,750 and 94,533,467 shares issued and outstanding at March 31, 2010 and December 31, 2009 $ $ Stock bought not issued, 128,000 and 6,264,000 shares at March 31, 2010 and December 31, 2009 Paid-in capital Retained earnings (deficit) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to condensed consolidated financial statements. 1 Integrated Environmental Technologies, Ltd. Condensed Consolidated Statements of Operations (Unaudited) For The Three Months Ended March 31, Sales $ $ Licensing Fees - Total revenue Cost of sales Gross profit Professional and administrative fees Salary Depreciation and amortization Office & miscellaneous expense Bad debt expense 30 Total operating expenses Loss from operations ) ) Other income (expense): Finance fees ) ) Interest expense ) ) Total other income (expense) ) ) Net loss $ ) $ ) Weighted average shares outstanding Net loss per share basic and diluted $ ) $ ) See notes to condensed consolidated financial statements. 2 Integrated Environmental Technologies, Ltd. Condensed Consolidated Statements of Cash Flows Unaudited For The Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock and warrants issued for loan or interest costs - Stock and warrants issued for services Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Deposits and prepaids ) Accounts payable ) Accrued expenses Cash used in operating activities ) ) Cash flows from financing activities: Proceeds from the sale of stock - Payment on notes payable ) Proceeds from the exercise of warrants and options - Cash provided by financing activities ) Decrease in cash ) ) Cash beginning of period Cash end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $
